Citation Nr: 0707696	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  94-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus with plantar fasciitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1990 to February 
1992.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefit 
sought on appeal.  

In March 2006, July 2004, January 2004, August 2003, October 
1998 the Board remanded the matter for additional 
development.  Those actions having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

In the March 2006 remand, the Board referred the due process 
and claim concerns raised by the Board in its now-vacated 
March 2003 decision and acknowledged by an April 2003 
deferred rating decision.  It appears no additional action 
has yet been taken on these matters.  Accordingly, the 
matters are again referred to the RO for appropriate action.  
In addition, in an October 2006 letter the veteran appears to 
raise informal claims regarding his unemployablity due to his 
foot disability, and a back condition secondary to his foot 
disability.  While the veteran has previously raised and 
retracted the issue of his unemployablity, his recent letter 
again constitutes an informal claim.  These issues are also 
referred to the RO for appropriate action.


FINDING OF FACT

The medical evidence does not demonstrate that the veteran's 
bilateral pes planus with plantar fasciitis is pronounced and 
manifested by extreme tenderness of the plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, or unimprovement by 
orthopedic shoes or appliances.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for the veteran's bilateral pes planus with plantar fasciitis 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.71a Diagnostic Code 5276 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The Board observes that the veteran has appealed the initial 
evaluation assigned for his veteran's bilateral pes planus 
with plantar fasciitis.  As such, the severity of the 
disability will be considered during the entire period from 
the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).  
The veteran essentially contends he is entitled to an 
increased rating because the current rating assigned does not 
accurately reflect the severity of his disability.

A rating decision of October 1993, the subject of this 
appeal, denied service connection for the veteran's foot 
condition.  In May 1994 service connection was granted and a 
noncompensable rating was assigned.  This noncompensable 
rating was continued until a September 1995 decision 
increased the rating to 30 percent.

Under Diagnostic Code 5276, 30 and 50 percent ratings are 
warranted for bilateral flatfoot in the following 
circumstances:

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities.  [30 
percent].
	
Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  
[50 percent].
		
In this case the Board finds the objective medical evidence 
more closely approximates the requirements for a 30 percent 
rating than a 50 percent rating.  Both sets of rating 
criteria require marked pronation, which the veteran has been 
shown to have.  In addition, both sets require pain; the 30 
percent evaluation requires accentuated pain on manipulation 
and use, and the 50 percent evaluation requires extreme 
tenderness of the plantar surfaces of the feet.  The 
objective medical evidence seems to more closely fit the 30 
percent criteria for pain.  A March 1992 VA examination found 
"very tender plantar fascia" of both feet.  A March 1994 
examination similarly reported "pain in the plantar aspect 
of his feet from the fasciitis."  A May 1999 VA examination 
reveals "exquisite" pain on the plantar surface of the 
right foot, but "no tenderness" in the left.  A March 2000 
VA examination simply states the veteran is "tender over the 
plantar fascia."  An August 2006 VA examination found 
"tenderness on palpitation" and "exquisite pain over the 
arch of his left foot."  The veteran has not been found to 
have "extreme tenderness" of both feet in any one 
examination.  The sum of this evidence more closely 
approximates the pain criteria for the 30 percent rating than 
the 50 percent rating. 

The objective medical evidence also has not shown marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation.  While the veteran's abnormal gait has been 
noted in the medical record, there is no indication he has a 
severe spasm of the tendo achillis of both feet on 
manipulation.  To the contrary, the August 2006 examination 
found that "no spasm could be appreciated with Achilles 
tendon manipulation."  Other findings in this regard are 
nowhere in the medical record.  The Board is cognizant of the 
veteran's statements about the inward displacement of his 
feet.  However, it the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
see Jones v. Brown, 7 Vet. App. 134, 137 (1994), and the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

Finally, there is no objective evidence the veteran's 
bilateral pes planus with plantar fasciitis is not improved 
by orthopedic shoes or appliances.  The medical evidence 
contains a number of self-reports by the veteran in this 
regard, but no objective finding has been made.  The only 
objective evidence on this is a finding in the March 2000 
examination that the veteran could "very well benefit" from 
orthotics that support the medial arch, night splints, and 
heel cups.

For all of these reasons, the Board finds the evidence most 
closely approximates the requirements of a 30 percent rating 
and the veteran's claim must be denied.  While the 
requirements of Fenderson have been considered, the evidence 
of record shows that the manifestations of the veteran's foot 
disability have been consistently at or below the 30 percent 
rating criteria during the appeal period.  In addition, the 
Board has considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends 
his disability is essentially manifested by pain.  The Board 
finds that a 30 percent disability rating under DC 5276 
adequately compensates the veteran's functional loss, pain, 
and weakness resulting from his bilateral pes planus with 
plantar fasciitis. 

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in December 2006, May 2006, July 2004, January 
2004, November 2003, and July 2001.  The aforementioned 
letters satisfied VA's duty to notify.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The veteran was furnished content-complying notice 
and proper subsequent VA process, thus curing any error in 
the timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions  reached 
in denying the claim.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  






ORDER

An initial increased disability rating in excess of 30 
percent for bilateral pes planus with plantar fasciitis is 
denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


